                       2:21-cv-02181-CSB-EIL # 1          Page 1 of 15




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

THE TRAVELERS INDEMNITY COMPANY OF
CONNECTICUT, THE TRAVELERS INDEMNITY
COMPANY, and TRAVELERS PROPERTY
CASUALTY COMPANY OF AMERICA

                      Plaintiffs,

v.                                                      Case No. _______________

FELIPE JUAN FELIPE, individually, FELIPE
JUAN FELIPE as next best friend of J.F.M. (a
minor), FELIPE JUAN FELIPE as next best friend of
P.F.M. (a minor), PETONA JUAN MATEO,
PAMELA KAY OWENS, and DYKSTRA
COMPANIES, LLC

                      Defendants.


                    COMPLAINT FOR DECLARATORY JUDGMENT
                            (WITH JURY DEMAND)

       Plaintiffs, THE TRAVELERS INDEMNITY COMPANY OF CONNECTICUT

(“Travelers Connecticut”), THE TRAVELERS INDEMNITY COMPANY (“Travelers

Indemnity”) and TRAVELERS PROPERTY CASUALTY COMPANY OF AMERICA

(“Travelers Property”) (Travelers Connecticut, Travelers Indemnity and Travelers Property are

referred to collectively herein as “Plaintiffs” or “Travelers”), by and through their attorneys,

Karbal, Cohen, Economou, Silk & Dunne, LLC, hereby file their Complaint for Declaratory

Judgment against Defendants, FELIPE JUAN FELIPE, individually (“Felipe”), FELIPE JUAN

FELIPE as next best friend of J.F.M. (“J.F.M.”), FELIPE JUAN FELIPE as next best friend of

P.F.M. (“P.F.M.”), PETONA JUAN MATEO (“Petona”) (Felipe, J.F.M., P.F.M. and Petona are

collectively referred to as “Underlying Plaintiffs”), PAMELA KAY OWENS (“Owens”), and
                         2:21-cv-02181-CSB-EIL # 1            Page 2 of 15




DYKSTRA COMPANIES, LLC (“Dykstra”) (referred to collectively herein as “Defendants”) and

allege as follows:

                                   NATURE OF THE ACTION

       1.      In this action, Travelers seeks a declaration from this Court, pursuant to

28 U.S.C. § 2201 and Fed. R. Civ. P. 57, that they have no duty or obligation to defend or

indemnify Owens or Dykstra under certain policies of insurance issued by Travelers to Trailer

Equipment, Inc. with Trailer X-Press Inc. (“TXP”) added as a named insured by endorsement, with

respect to the matter captioned Felipe Juan Felipe, et al. v. Pamela Kay Owens, Dykstra

Companies, LLC, Trailer X-Press, Inc., and C&H Transport, LLC a/k/a LC Logistics LLC,

pending in the Circuit Court for the Sixth Judicial Circuit, Champaign County, Illinois, Case No.

2019 L 000053 (the “Underlying Litigation”).

       2.      Travelers does not seek any specific relief against Underlying Plaintiffs and will

dismiss them if they agree to be bound by the outcome of this matter.

                                          THE PARTIES

       3.      Plaintiff Travelers Indemnity Company of Connecticut is a Connecticut corporation

with its principal place of business located in Connecticut, and is therefore a citizen of Connecticut.

       4.      Plaintiff Travelers Indemnity Company is a Connecticut corporation with its

principal place of business located in Connecticut, and is therefore a citizen of Connecticut.

       5.      Plaintiff Travelers Property Casualty Company of America is a Connecticut

corporation with its principal place of business located in Connecticut, and is therefore a citizen of

Connecticut.

       6.      Defendant Felipe Juan Felipe is an individual person and citizen of the State of

Illinois, domiciled in Champaign County, Illinois.




                                                  2
                        2:21-cv-02181-CSB-EIL # 1           Page 3 of 15




       7.      Defendant Petona Juan Mateo is an individual person and citizen of the State of

Illinois, domiciled in Champaign County, Illinois.

       8.      Minors J.F.M. and P.F.M. are individual persons and citizens of the State of Illinois,

domiciled in Champaign County, Illinois.

       9.      Defendant Pamela Owens is an individual person and citizen of the State of

Michigan, domiciled in Muskegon County, Michigan.

       10.     Defendant Dykstra Companies LLC is a Michigan limited liability company

domiciled in Michigan and with its principal place of business located in Michigan. The sole

member of Dykstra Companies, LLC, Michael Dykstra, is domiciled in Michigan and is a citizen

of Michigan.

                                JURISDICTION AND VENUE

       11.     This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332(a), because the

Plaintiffs and the Defendants are citizens of different states and the amount in controversy exceeds

$75,000, exclusive of interest and costs.

       12.     The Court has personal jurisdiction over Defendants Felipe and Petona, as well as

Minors J.F.M. and P.F.M. because they are citizens of the State of Illinois.

       13.     The Court has personal jurisdiction over Defendants Dykstra and Owens because

the claim at issue in this declaratory judgment action arises out of an accident in Iroquois County,

Illinois and resulting in the Underlying Litigation pending in Champaign County, Illinois.

       14.     All parties other than Pamela Owens agree to venue in this District. Upon

information and belief, Owens does not object to venue in this District.




                                                 3
                          2:21-cv-02181-CSB-EIL # 1          Page 4 of 15




                                     BACKGROUND FACTS

A.      The Leased Trailer

        15.     Travelers’ insured TXP is involved, inter alia, in the business of renting and leasing

trailers.

        16.     On July 22, 2014, TXP entered into an agreement (the "Lease Agreement") with

C&H Transport LLC a/k/a LC Logistics LC (“C&H”) for the lease of a certain trailer no. 537040

(the “Trailer”). A true and correct copy of the Lease Agreement is attached hereto as Exhibit A.

        17.     The Lease Agreement requires C&H (therein the “Lessee”) to procure certain

insurance for TXP (therein the “Lessor”), stating in the pertinent provision:

                Lessee further agrees to procure at Lessee's sole cost and expense, and
                deliver to Lessor, simultaneously with or prior to delivery to Lessee of the
                equipment to be leased hereunder, a policy or policies of insurance issued
                by a company, and in a form satisfactory to Lessor with premiums prepaid
                thereon, insuring the Lessee against the hazards specific in paragraph 3b(i),
                3b(ii) to the extent of the full cash value of the equipment and against the
                other hazards specified in minimum amount of $1,000,000.00 Combined
                Single Limit, personal injury and property liability. The policy(s) shall
                name Lessor as loss payee and/or additional insured as applicable[.]

(Exhibit A at p. 2).

        18.     The Lease Agreement further restricts C&H's ability to dispose of leased trailers,

stating in the pertinent part:

                Lessee agrees not to attempt to sell, mortgage, encumber, pledge,
                hypothecate or sublet the equipment to any other person, firm, associate or
                corporation, nor to relinquish possession of the equipment, except in the
                ordinary course of Lessee's business.

(Exhibit A at p. 2).

        19.     On or about October 9, 2017 C&H leased the Trailer to Dykstra pursuant to an

Interchange Agreement. A true and correct copy of the Interchange Agreement is attached hereto

as Exhibit B.



                                                  4
                        2:21-cv-02181-CSB-EIL # 1           Page 5 of 15




B.     The Accident and Underlying Litigation

       20.     On or about April 13, 2019, Underlying Plaintiffs were traveling in a vehicle in

Iroquois County, Illinois.

       21.     On or about April 13, 2019, Defendant Owens was operating a tractor owned by

Dykstra and hauling the Trailer leased to Dykstra by C&H, pursuant to the Interchange Agreement.

       22.     On or about April 13, 2019, Defendant Owens collided with the vehicle operated

by the Underlying Plaintiffs (the “Accident”).

       23.     As a result of the Accident, Underlying Plaintiffs suffered significant injuries.

       24.     On or about May 3, 2019 the Underlying Litigation was filed, alleging various

careless and/or negligent acts based on the Accident. The First Amended Complaint (“FAC”), the

operative complaint in the Underlying Litigation, is attached hereto as Exhibit C.

       25.     On or about September 24, 2019 the liability carrier for C&H agreed to defend and

indemnify TXP for the Underlying Litigation as an additional insured.

       26.     On or about March 6, 2020 Progressive agreed to defend an indemnify TXP and

C&H as additional insureds under a policy issued to Dykstra, finding that its coverage was primary

over the coverage provided by C&H’s carrier.

       27.     On or about September 24, 2020, TXP and C&H were dismissed from the

Underlying Litigation, leaving Dykstra and Owens as the only remaining defendants.




                                                 5
                           2:21-cv-02181-CSB-EIL # 1               Page 6 of 15




C.      The Underlying Plaintiffs’ Demand

        28.      On December 9, 2020, Underlying Plaintiffs' counsel demanded Travelers make a

"payment of the five million dollars”, the limit of TXP’s Umbrella Policy with Travelers Property

Casualty Company of America, on behalf of purported insureds Dykstra and Owens.1

        29.      Underlying Plaintiffs’ counsel threatened to aggressively pursue the assets of

Dykstra and Owens, and perhaps the personal assets of Dykstra’s owners, unless the $5 million

limit of the Travelers Policy was timely paid.

        30.      On February 2, 2021, Travelers sent a letter to Dykstra and Owens, denying a duty

to defend or indemnify them for the Underlying Litigation and consequently respectfully declining

Underlying Plaintiffs demand that Travelers tender its $5 million limit.

        31.      Travelers filed the instant action to determine the rights of the parties with respect

to its obligation, if any, to Dykstra and Owens with regard to the Accident.

D.      The Commercial Auto Policy

        32.      The    Travelers     Indemnity     Company       issued     Commercial       Auto    Policy

No. BA-4269L25A-19-CAG for the policy period 1/1/2019 to 1/1/2020. TXP is a named insured

on this Commercial Auto Policy by endorsement. Pursuant to the Policy Declarations, the

Commercial Auto Policy provides a $1,000,000 limit of insurance for Symbol 10: CONTINGENT

LIABILITY COVERAGE ONLY FOR ANY "LEASED AUTO" THAT IS LEASED FOR

6 MONTHS OR LONGER.” A true and correct copy of the Commercial Auto Policy is attached

hereto as Exhibit D.




1
  The email setting forth this demand may be subject to multiple claims of privilege, and so Travelers has
not attached the email as an exhibit. Upon information and belief, all parties to this matter are in possession
of the email.


                                                      6
                         2:21-cv-02181-CSB-EIL # 1           Page 7 of 15




       33.      Concerning leased autos, the Commercial Auto Policy contains Leasing or Rental

Concerns – Contingent Coverage, Form CA 20 09 10 13 (“Contingent Coverage Endorsement”),

which states:

                A.      Covered Autos Liability Coverage and any required no-fault
                        insurance provided by the policy for a covered “auto” that is a
                        “leased auto” apply, subject to the following provisions:
                        1.     The lessee or rentee has furnished you with:
                               a.      A certificate of insurance;
                               b.      A copy of the policy; or
                               c.      A copy of the endorsement making you an additional
                                       insured on the lessee’s or rentee’s policy;
                               as required by the leasing or rental agreement; and
                        2.     At the time of an “accident”, the insurance required by the
                               leasing agreement is not collectible.
                                             *   *    *
                C.      Additional Definition
                        The following is added to the Definitions section:
                        “Leased auto” means “auto” you lease or rent to a lessee or rentee,
                        including any substitute, replacement or extra “auto” needed to meet
                        seasonal or other needs, under a lease or rental agreement that
                        requires the lessee or rentee to provide primary insurance for you.

(Exhibit D at p. 28).

       34.      The Commercial Auto Policy also contains the following provision:

                        2.     Who Is An Insured
                                The following are “insureds”:
                               a.      You for any covered “auto”.
                               b.      Anyone else while using with your permission a
                                       covered “auto” you own, hire or borrow[.]

(Exhibit D at p. 17).

E.     The Auto Dealers Policy

       35.      The Travelers Indemnity Company of Connecticut issued Auto Dealer Policy

No. AD-9H809261-19-CAG for the policy period 1/1/2019 to 1/1/2020, with a policy limit of



                                                  7
                         2:21-cv-02181-CSB-EIL # 1         Page 8 of 15




$1,000,000 each accident. TXP is a named insured on the Auto Dealers Policy by endorsement.

A true and correct copy of the Auto Dealers Policy is attached hereto as Exhibit E.

       36.     Pursuant to Auto Dealers Coverage Form, Section D, “Covered Autos Liability

Coverage”, the Auto Dealers Policy provides as follows:

               D.       Covered Autos Liability Coverage
                        1.    Coverage
                              We will pay all sums an "insured" legally must pay as
                              damages because of "bodily injury" or "property damage" to
                              which this insurance caused by an “accident” and resulting
                              from the ownership, maintenance or use of covered “autos”.
                              We will also pay all sums an "insured" legally must pay as a
                              "covered pollution cost or expense" to which this insurance
                              applies, caused by an "accident" and resulting from the
                              ownership, maintenance or use of covered "autos".
                              However, we will only pay for the "covered pollution cost or
                              expense" if there is either "bodily injury" or "property
                              damage" to which this insurance applies that is caused by the
                              same "accident".
                              We have the right and duty to defend any "insured" against
                              a "suit" asking for such damages or a "covered pollution cost
                              or expense". However, we have no duty to defend any
                              "insured" against a "suit" seeking damages for "bodily
                              injury" or "property damage" or a "covered pollution cost or
                              expense" to which this insurance does not apply. We may
                              investigate and settle any claim or "suit" as we consider
                              appropriate. Our duty to defend or settle ends when the
                              Covered "Autos" Liability Coverage Limit of Insurance has
                              been exhausted by payment of judgments or settlements.
                        2.    Who Is An Insured
                              The following are “insureds” for covered “autos”:
                              a.     You for any covered “auto”.
                              b.     Anyone else while using with your permission a
                                     covered “auto” you own, hire or borrow[.]

(Exhibit E at p. 37).




                                                8
                           2:21-cv-02181-CSB-EIL # 1        Page 9 of 15




       37.     The Auto Dealers Policy contains the following exclusion:

               4.      Exclusions
                       This insurance does not apply to any of the following:
                                             *   *   *
                       g.      Leased Autos
                               Any covered "auto" while leased or rented to others. But this
                               exclusion does not apply to a covered "auto" you rent to one
                               of your customers while their "auto" is left with you for
                               service or repair.

(Exhibit E at p. 38-39).

E.     The Umbrella Policy

       38.     Travelers Property Casualty Company of America issued Commercial Excess

Liability (Umbrella) Policy No. CUP-2L86627A-19-14 for the policy period 1/1/2019 to

1/1/2020, with a $5,000,000 any one occurrence and in the aggregate limit for Bodily Injury.

TXP is a named insured on the Umbrella Policy by endorsement. The Travelers Auto Dealers

Policy and Travelers Commercial Business Auto Policy are listed on the Schedule of Underlying

Insurance. A true and correct copy of the Umbrella Policy is attached hereto as Exhibit F.

       39.     The Umbrella Policy provides as follows:

               SECTION I – COVERAGES
                                             *   *   *
               1.      INSURING AGREEMENT
                       a.      We will pay on behalf of the insured the "ultimate net loss"
                               in excess of the "applicable underlying limit" which the
                               insured becomes legally obligated to pay as damages
                               because of "bodily injury", "property damage", "personal
                               injured" or "advertising injury" to which this insurance
                               applies.
                                             *   *   *




                                                 9
                            2:21-cv-02181-CSB-EIL # 1          Page 10 of 15




                SECTION II – WHO IS AN INSURED
                                                *   *    *
                2.         Each of the following is also an insured:
                           a.     As respects the “auto hazard”:
                                  (1)     Anyone using an "auto" you own, hire or borrow
                                          including any person or organization legally
                                          responsible for such use provided it is with your
                                          permission[.]

(Exhibit F at p. 5, 10).

        40.     The Umbrella contains the following exclusion:

                3.         EXCLUSIONS
                           This insurance does not apply to:
                                                *   *    *
                                  Leased Autos
                                  Any covered "auto" while leased or rented to others. But this
                                  exclusion does not apply to a covered "auto" you rent to one
                                  of your customers while their "auto" is left with you for
                                  service or repair.

(Exhibit F at p. 6, 24).


                                        COUNT I
                (No Duty To Defend Or Indemnify – Commercial Auto Policy)

        41.     Plaintiff Travelers Indemnity Company hereby incorporates by reference

Paragraphs 1-40 of this Complaint as if each was fully set forth herein.

        42.     The Trailer was leased to C&H and therefore constitutes a “leased auto” as defined

in the Commercial Auto Policy.

        43.     As set forth in paragraph 17 of this Complaint, the Lease Agreement required C&H

to maintain certain insurance, including insurance on behalf of TXP.




                                                    10
                        2:21-cv-02181-CSB-EIL # 1           Page 11 of 15




       44.     Pursuant to the Covered Autos Liability Coverage of the Commercial Auto Policy,

coverage is only available if, “[a]t the time of an ‘accident’, the insurance required by the leasing

agreement is not collectible” [emphasis added].

       45.     C&H maintained the insurance required by the Lease Agreement, and such

insurance is collectible and indeed was collected by C&H and TXP by means of C&H’s liability

carrier providing defense of the Underlying Litigation to C&H and TXP until Progressive took

over the defense as primary insurer on March 6, 2020. See Progressive e-mail dated March 6,

2020 attached hereto as Exhibit G.

       46.     Because the insurance required by the Lease Agreement is collectible, there is no

coverage under the Covered Autos Liability Coverage of the Commercial Auto Policy for the

Trailer with regard to the Accident.

       47.     By reason of the foregoing, there is an actual controversy between Plaintiff

Travelers Indemnity Company and Defendants Dykstra and Owens, and this Court is empowered

under 28 U.S.C. § 2201 and Fed. R. Civ. P. 57 to render a declaratory judgment that there is no

coverage for the Underlying Litigation under the Commercial Auto Policy.


       WHEREFORE, Plaintiff, Travelers Indemnity Company, prays for entry of an order

declaring as follows:

       a.      Travelers Indemnity Company has no duty to defend or indemnify Dykstra or

Owens with respect to the Underlying Litigation.

       b.      Such other relief as the Court deems just and proper.




                                                  11
                       2:21-cv-02181-CSB-EIL # 1           Page 12 of 15




                                       COUNT II
                  (No Duty To Defend Or Indemnify – Auto Dealers Policy)

        48.    Plaintiff Travelers Indemnity Company of Connecticut hereby incorporates by

reference Paragraphs 1-47 of this Complaint as if each was fully set forth herein.

        49.    The Auto Dealers Policy provides in the pertinent provision that “you”, referring to

the named insured listed on the Declarations, is an insured under the Policy.

        50.    Dykstra is not listed on the Declarations, and therefore is not a “you” as defined in

the Policy.

        51.    The Auto Dealers Policy further provides that “anyone else using with your

permission a covered ‘auto’” is an insured.

        52.    Pursuant to the Coverage Form, the Trailer was a covered “auto”, and TXP owned

the Trailer.

        53.    TXP did not give permission to Dykstra or Owens to use the Trailer, and indeed

TXP has no relationship at all with Dykstra or Owens.

        54.    Additionally, the Auto Dealers Policy contains the Leased Auto exclusion which

provides that there is no coverage for a “leased auto”, unless such “leased auto” is rented to a

customer of TXP while their “auto” is with TXP for service.

        55.    The Trailer is a “leased auto” under the Auto Dealers Policy, as it was leased to

C&H pursuant to the Lease Agreement.

        56.    Dykstra is not a customer of TXP, nor did TXP rent the “auto” to Dykstra while

Dykstra had an “auto” with TXP for service.

        57.    Because the Trailer was a “leased auto” at the time of the Accident, there is no

coverage due to the Leased Auto Exclusion in the Auto Dealers Policy.




                                                12
                       2:21-cv-02181-CSB-EIL # 1           Page 13 of 15




       58.     By reason of the foregoing, there is an actual controversy between Plaintiff

Travelers Indemnity Company of Connecticut and Defendants Dykstra and Owens, and this Court

is empowered under 28 U.S.C. § 2201 and Fed. R. Civ. P. 57 to render a declaratory judgment that

there is no coverage for the Underlying Litigation under the Auto Dealers Policy.


       WHEREFORE, Plaintiff, Travelers Indemnity Company of Connecticut, prays for entry

of an order declaring as follows:

       a.      Travelers Indemnity Company of Connecticut has no duty to defend or indemnify

Dykstra or Owens with respect to the Underlying Litigation.

       b.      Such other relief as the Court deems just and proper.


                                       COUNT III
                    (No Duty To Defend Or Indemnify – Umbrella Policy)

       59.     Plaintiff Travelers Property Casualty Company of America hereby incorporates by

reference Paragraphs 1-58 of this Complaint as if each was fully set forth herein.

       60.     The Umbrella Policy provides in the pertinent provision that “[a]nyone using an

‘auto’ you own, hire or borrow including any person or organization legally responsible for such

use provided it is with your permission” is an insured.

       61.     TXP did not give permission to Dykstra or Owens to use the Trailer and indeed

TXP has no relationship at all with Dykstra or Owens.

       62.     Therefore, neither Dykstra nor Owens were insureds under the Umbrella Policy at

the time of the Accident.

       63.     The Umbrella Policy further contains a Leased Auto exclusion which provides that

there is no coverage for a “leased auto”, unless such “leased auto” is rented to a customer of TXP

while their “auto” is with TXP for service.



                                                13
                        2:21-cv-02181-CSB-EIL # 1           Page 14 of 15




        64.     The Trailer is a “leased auto” as defined under the Umbrella Policy, as it was leased

to C&H pursuant to the Lease Agreement.

        65.     Dykstra is not a customer of TXP, nor did TXP rent the “auto” to Dykstra while

Dykstra had an “auto” with TXP for service.

        66.     Because the Trailer was a leased auto at the time of the Accident, there is no

coverage due to the Leased Auto exclusion in the Umbrella Policy.

        67.     By reason of the foregoing, there is an actual controversy between Plaintiff

Travelers Property Casualty Company of America and Defendants Dykstra and Owens, and this

Court is empowered under 28 U.S.C. § 2201 and Fed. R. Civ. P. 57 to render a declaratory

judgment that there is no coverage for the Underlying Litigation under the Umbrella Policy.


        WHEREFORE, Plaintiff, Travelers Property Casualty Company of America, prays for

entry of an order declaring as follows:

        a.      Travelers Property Casualty Company of America has no duty to defend or

indemnify Dykstra or Owens with respect to the Underlying Litigation.

        b.      Such other relief as the Court deems just and proper.


                                          JURY DEMAND

        Plaintiffs, The Travelers Indemnity Company, The Travelers Indemnity Company of

Connecticut, and Travelers Property Casualty Company of America, demand a trial by jury on all

issues so triable.




                                                 14
                       2:21-cv-02181-CSB-EIL # 1   Page 15 of 15




Dated: June 18, 2021
                                          Respectfully submitted,

                                          THE TRAVELERS INDEMNITY COMPANY,
                                          THE TRAVELERS INDEMNITY COMPANY
                                          OF CONNECTICUT and TRAVELERS
                                          PROPERTY CASUALTY COMPANY OF
                                          AMERICA

                                          By:       /s/ David B. Silvers
                                                    One of Their Attorneys

David B. Silvers
KARBAL, COHEN, ECONOMOU,
 SILK & DUNNE, LLC
150 South Wacker Drive, Suite 1700
Chicago, Illinois 60606
Tel: (312) 431-3700
Fax: (312) 431-3670
dsilvers@karballaw.com




                                         15
